Case 0:21-cv-60338-JIC Document 4 Entered on FLSD Docket 02/12/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-60338-CIV-COHN/STRAUSS

  MATTHEW SNARSKI,
  individually and on behalf of a class
  of similarly situated individuals,

         Plaintiff,

  v.

  CORAL SPRINGS KGB, INC.,
  d/b/a CORAL SPRINGS HONDA, a
  Florida Corporation,

         Defendant.
                                            /

                             ORDER REQUIRING MEDIATION

        Pursuant to Federal Rule of Civil Procedure 16 and Local Rule 16.2, it is hereby

        ORDERED AND ADJUDGED as follows:

        1.      All parties are required to participate in mediation. The mediation

 conference shall be completed by the deadline set in the Court’s scheduling order.

        2.      Plaintiff’s counsel, or another attorney agreed upon by all counsel of

 record and any unrepresented parties, shall be responsible for scheduling the mediation

 conference. The parties are encouraged to avail themselves of the service of any

 mediator on the List of Certified Mediators, maintained in the office of the Clerk of the

 Court, but may select any other mediator. The parties shall agree upon a mediator

 within fourteen days after Defendant appears in the case and shall file a Notice of

 Selection of Mediator within that period of time. If there is no agreement, lead

 counsel shall promptly notify the Clerk in writing, and the Clerk shall designate a
Case 0:21-cv-60338-JIC Document 4 Entered on FLSD Docket 02/12/2021 Page 2 of 3




 mediator from the List of Certified Mediators, which designation shall be made on a

 blind rotation basis.

        3.     A place, date, and time for mediation convenient to the mediator, counsel

 of record, and unrepresented parties shall be established.

        4.     Pursuant to Local Rule 16.2(e), the personal appearance of counsel

 and each party or a representative of each party with full authority to enter into a

 full and complete compromise and settlement is mandatory. If insurance is

 involved, an adjuster with authority up to the policy limits or the most recent demand,

 whichever is lower, shall attend the mediation.

        5.     All proceedings of the mediation shall be confidential and privileged.

        6.     At least fourteen days prior to the mediation date, each party shall present

 to the mediator a confidential brief written summary of the case identifying issues to be

 resolved.

        7.     The Court may impose sanctions against parties and/or counsel who

 do not comply with the attendance or settlement authority requirements herein or

 who otherwise violate the terms of this Order. The mediator shall report non-

 attendance and may recommend imposition of sanctions by the Court for non-

 attendance.

        8.     The mediator shall be compensated in accordance with the standing order

 of the Court entered pursuant to Local Rule 16.2(b)(7), or on such basis as may be

 agreed to in writing by the parties and the mediator selected by the parties. The cost of

 mediation shall be shared equally by the parties unless otherwise ordered by the Court.

 All payments shall be remitted to the mediator within forty-five days of the date of the




                                              2
Case 0:21-cv-60338-JIC Document 4 Entered on FLSD Docket 02/12/2021 Page 3 of 3




 bill. Notice to the mediator of cancellation or settlement prior to the scheduled

 mediation conference must be given at least three full business days in advance.

 Failure to do so will result in imposition of a fee for two hours.

        9.     If a full or partial settlement is reached in this case, counsel shall promptly

 notify the Court of the settlement in accordance with Local Rule 16.2(f), by filing a

 Notice of Settlement signed by counsel of record no later than fourteen days after the

 mediation conference. Thereafter, the parties shall forthwith submit an appropriate

 pleading concluding the case.

        10.    Within seven days following the mediation conference, the mediator shall

 file a Mediation Report indicating whether all required parties were present. The report

 shall also indicate whether the case settled (in full or in part), whether the mediation was

 adjourned, or whether the mediator declared an impasse.

        11.    If mediation is not conducted, the case may be stricken from the trial

 calendar, and other sanctions may be imposed.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 12th day of February, 2021.




 Copies provided to:
 United States Magistrate Judge Jared M. Strauss
 Counsel of record via CM/ECF




                                               3
